                                            Case 4:12-cv-01892-DMR Document 717 Filed 03/23/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MAURICE CALDWELL,                               Case No. 12-cv-01892-DMR
                                   8                       Plaintiff,
                                                                                            PRETRIAL ORDER NO. 2
                                   9                 v.

                                  10        CITY OF SAN FRANCISCO, et al.,
                                  11                       Defendants.

                                  12            Following the second pretrial conference held on March 18, 2021, the court sets forth its
Northern District of California
 United States District Court




                                  13   pretrial rulings below to supplement its rulings from the bench.
                                  14   I.       MOTIONS IN LIMINE1
                                  15            A.        Plaintiff’s MIL 1, Jordan’s Opinions
                                  16            Plaintiff’s motion to exclude certain expert testimony by Howard Jordan (Docket No. 575)
                                  17   is granted in part and denied in part.
                                  18            Opinion that SFPD discipline policies and practices at the relevant time were consistent
                                  19   with generally accepted police procedures: denied. Plaintiff’s argument about Jordan’s limited
                                  20   base of knowledge goes to the weight of his opinion and not its admissibility.
                                  21            Opinion that the SFPD discipline system was effective in disciplining officers in 1990:
                                  22   denied. Jordan disclosed the factual basis for this opinion. Plaintiff’s argument goes to the weight
                                  23   of the opinion and not its admissibility.
                                  24            Opinion about the adequacy of the OCC’s investigation into Caldwell’s 1990 complaint
                                  25   against Crenshaw: denied. Jordan disclosed the factual basis for his opinion. Plaintiff’s argument
                                  26   goes to the weight of the opinion and not its admissibility.
                                  27
                                       1
                                  28    The court addresses the motions in limine in the order in which they were discussed at the March
                                       18, 2021 pretrial conference.
                                         Case 4:12-cv-01892-DMR Document 717 Filed 03/23/21 Page 2 of 7




                                   1          Opinion about the adequacy of the OCC’s investigations into other complaints against

                                   2   Crenshaw: granted. Jordan did not disclose any factual basis to support his conclusory opinion.

                                   3          Opinion about whether SFPD was deliberately indifferent to racism among its officers in

                                   4   1990: granted. The court granted summary judgment on Plaintiff’s “systemic racism” Monell

                                   5   theory due to Plaintiff’s pleading failure. Therefore, Jordan’s opinion is excluded as irrelevant.

                                   6   No witness should refer to “deliberate indifference,” which is an ultimate legal question to be

                                   7   decided by the jury.

                                   8          B.      Defendants’ MIL 13, Kayfetz’s Visibility Study
                                   9          Defendants’ motion to exclude expert testimony by Paul Kayfetz and the Visibility Study

                                  10   he prepared (Docket No. 544) is denied. Defendants’ argument about whether the Visibility Study

                                  11   accurately depicts the lighting conditions at the time of the Acosta murder goes to the weight to be

                                  12   given to the Visibility Study, not its admissibility. As to Defendants’ argument that the Visibility
Northern District of California
 United States District Court




                                  13   Study cannot be replicated, the result of Kayfetz’s calibration is documented in the videos and still

                                  14   images themselves.

                                  15          C.      Plaintiff’s MIL 5, Jason’s Reports
                                  16          Plaintiff’s motion to exclude certain expert opinions and materials by Alexander Jason

                                  17   (Docket No. 584) is granted in part and denied in part.

                                  18          Five digital renderings in Jason’s initial expert report: granted. Jason admits that his

                                  19   renderings do not reflect accurate measurements and are not based on any tested method.

                                  20   Visibility and lighting at the time of the Acosta murder are important factual issues. Therefore,

                                  21   the risk of confusing and misleading the jury about the amount of light provided near the

                                  22   streetlight outweighs the minimal probative value of Jason’s renderings.

                                  23          Jason’s Rebuttal to Kayfetz:

                                  24          Opinions interpreting Cobbs’ trial testimony: granted. The jury will decide what Cobbs’

                                  25   testimony meant and whether it was credible. Jason may reference Cobbs’ testimony about the

                                  26   shotgun shooter being 24 feet away and offer opinions about what could be seen from that

                                  27   distance, but no expert may offer opinions interpreting, bolstering, or characterizing Cobbs’

                                  28   testimony.
                                                                                         2
                                         Case 4:12-cv-01892-DMR Document 717 Filed 03/23/21 Page 3 of 7




                                   1             Opinion that the shotgun shooter was 24 feet from Cobbs’ window: granted for the reasons

                                   2   described above.

                                   3             Opinions about the phenomena of night adaptation and familiar face and gait recognition:

                                   4   granted. Defendants have not established that Jason is qualified by education or experience to

                                   5   offer opinions on these subjects.

                                   6             Opinions regarding nighttime lighting conditions in 1990: granted in part. Jason can

                                   7   testify about the different light bulbs and difference in lumens but may not offer any opinions

                                   8   about the significance of those differences because he did not provide any factual or

                                   9   methodological support for any such opinions.

                                  10             Opinions regarding the impact of reflected light or light from inside the apartments:

                                  11   denied.

                                  12             Jason’s Rebuttal to Coleman:
Northern District of California
 United States District Court




                                  13             Opinion about probable location of the shotgun shooter: denied. Jason’s rebuttal opinion

                                  14   on this point was adequately disclosed.

                                  15             Opinion that Cobbs could have seen the shotgun shooter: granted in part. As discussed

                                  16   above, Jason may reference Cobbs’ testimony about the shotgun shooter being 24 feet away and

                                  17   offer opinions about what could be seen from that distance, but no expert may offer opinions

                                  18   interpreting, bolstering, or characterizing Cobbs’ testimony.

                                  19             Jason’s Late-Disclosed “Deposition Exhibits”: granted as to the exhibits themselves and

                                  20   Jason’s opinions regarding the subjects described in the exhibits. Jason could have raised these

                                  21   subjects in his rebuttal reports.

                                  22             D.     Defendants’ MIL 12, Coleman’s Opinions
                                  23             Defendants’ motion to exclude certain expert opinions by Christopher Coleman (Docket

                                  24   No. 543) is granted in part and denied in part.

                                  25             Opinion 4: granted. Coleman is not qualified to offer this opinion, and for the reasons

                                  26   stated in ruling on other motions in limine covered in Pretrial Order No. 1, no witness may opine

                                  27   about the sufficiency of the prosecutor’s actions in connection with Plaintiff’s prosecution.

                                  28             Opinion 5: granted in part. Coleman may not offer the opinion that “the SFPD and SFDA
                                                                                           3
                                         Case 4:12-cv-01892-DMR Document 717 Filed 03/23/21 Page 4 of 7




                                   1   pre-judged Mr. Caldwell” because it is outside of the scope of his expertise.

                                   2           Opinion 6: granted in part. Coleman may offer his opinion that based on his experience

                                   3   and observations, police investigators and district attorneys often did not perform thorough crime

                                   4   scene investigations for crimes that occurred in inner city housing projects in the 1980s and 90s,

                                   5   but may not offer his opinion about why that occurred, as he did not disclose such an opinion or

                                   6   the factual basis for it, nor has he established that he is qualified to offer that opinion.

                                   7           E.      Plaintiff’s MIL 18, Use of Demonstrative Exhibits in Opening Statement
                                   8           Plaintiff’s motion for leave to allow his counsel to use Kayfetz’s Visibility Study and

                                   9   diagrams created by Coleman during opening statement (Docket No. 574) is denied.

                                  10           F.      Plaintiff’s MIL 27, Current Condition of Cobbs’ Building
                                  11           Plaintiff’s motion to preclude Defendants from claiming that the apartment building where

                                  12   Cobbs lived in 1990 has been completely torn down and rebuilt (Docket No. 569) is granted as
Northern District of California
 United States District Court




                                  13   unopposed.

                                  14           G.      Plaintiff’s MIL 17, Jury Site Visit
                                  15           Plaintiff’s motion for an order for the jury to visit the scene of the Acosta murder during

                                  16   the trial (Docket No. 518) is denied. Plaintiff has not shown that existing evidence including

                                  17   pictures, drawings, diagrams, and expert analyses, will not adequately describe the scene for the

                                  18   jury. Additionally, the difficulty of safely transporting jurors to the scene at night during the

                                  19   COVID-19 pandemic weighs against granting the motion.

                                  20           H.      Defendants’ MIL 6, Plaintiff’s Expert Jennifer Thompson
                                  21           Defendant’s motion to exclude the expert testimony of Jennifer Thompson (Docket No.

                                  22   535) is granted. Thompson did not analyze Cobbs’ identification using any accepted scientific

                                  23   method. In addition, her testimony is cumulative of Plaintiff’s expert Jennifer Dysart, who is

                                  24   qualified to testify about the fallibility of eyewitness identifications. Finally, Thompson’s

                                  25   proposed testimony is largely based on her own personal experience of misidentifying her alleged

                                  26   rapist which resulted in his lengthy and unjust incarceration. The minimal probative value of her

                                  27   testimony is outweighed by the potential confusion and prejudice caused by inflaming jury

                                  28   sympathy about what happened to the wrongfully accused perpetrator in Thompson’s case.
                                                                                           4
                                         Case 4:12-cv-01892-DMR Document 717 Filed 03/23/21 Page 5 of 7



                                              I.      Plaintiff’s MIL 21, Reference to Felicia Stanberry
                                   1
                                              Plaintiff’s motion to exclude any reference to Felicia Stanberry (Docket No. 520) is
                                   2
                                       denied. Evidence regarding Stanberry’s murder is relevant to Gerrans and Crowley’s states of
                                   3
                                       mind in dealing with Cobbs as a witness and relocating her. However, the evidence is subject to a
                                   4
                                       limiting instruction. By no later than 4/1/21, the parties shall submit an agreed-upon limiting
                                   5
                                       instruction explaining that there is no evidence that Mary Cobbs was aware of Felicia Stanberry’s
                                   6
                                       murder and the limited purpose for which the jury can consider evidence about her murder.
                                   7
                                              J.      Plaintiff’s MIL 14, Reference to Welfare & Institutions Code § 4900
                                   8                  Proceedings
                                   9          Plaintiff’s motion to exclude reference to Plaintiff’s section 4900 proceedings (Docket No.

                                  10   570) is denied as conditionally unopposed since Defendants represent that they do not intend to

                                  11   raise the topic affirmatively. The motion is also denied as moot because the court has already

                                  12   ruled that no one can state that Caldwell was found guilty, found not guilty, or found innocent,
Northern District of California
 United States District Court




                                  13   because none of those statements are accurate.

                                  14          K.      Defendants’ MIL 22, Preclude Testimony by Deborah Caldwell
                                  15          Defendants’ motion to preclude the testimony of Deborah Caldwell (Docket No. 553) is

                                  16   granted. Plaintiff did not timely disclose this witness, nor was she adequately disclosed through

                                  17   discovery.

                                  18          L.      Plaintiff’s MIL 25, Preclude Testimony by Kilshaw
                                  19          Plaintiff’s motion to preclude testimony by Jill Kilshaw on the topics of the OCC policies,

                                  20   practices and procedures during the relevant time period (Docket No. 523) is granted. Kilshaw

                                  21   was not disclosed as a percipient witness. The court previously ruled in connection with the

                                  22   Monell summary judgment motion that Kilshaw could testify regarding the authentication of OCC

                                  23   and SFPD documents because her non-disclosure on that topic was harmless. Kilshaw may only

                                  24   provide testimony to authenticate those documents. To the extent that Plaintiff seeks to preclude

                                  25   testimony by other non-experts on OCC policies, practices and procedures, the motion is denied as

                                  26   vague and overbroad.

                                  27          M.      Plaintiff’s MIL 15, Defendants’ Financial Condition
                                  28          Plaintiff’s motion to preclude Defendants from arguing that their financial condition
                                                                                        5
                                         Case 4:12-cv-01892-DMR Document 717 Filed 03/23/21 Page 6 of 7




                                   1   prevents them from being able to satisfy an award (Docket No. 515) is granted as unopposed.

                                   2   Defendants represent that they will not offer such testimony or refer to Defendants’ financial

                                   3   condition unless Plaintiff opens the door.

                                   4          N.      Defendants MIL 24, Leading Questions of Hostile Witnesses
                                   5          Defendants’ request for permission to ask leading questions of two groups of hostile

                                   6   witnesses (Docket No. 555) is denied without prejudice. The parties shall meet and confer to

                                   7   identify the witnesses who they believe are hostile to each side and can be led by that side. By

                                   8   4/15/21, the parties shall file an agreed list and shall also identify disputed witnesses.

                                   9          O.      Plaintiff’s MIL 22, Character Evidence
                                  10          Plaintiff’s motion to exclude six categories of irrelevant and highly prejudicial evidence

                                  11   attacking Plaintiff’s character (Docket No. 528) is granted in part and denied in part.

                                  12          Juvenile record: The court adopts its prior rulings with respect to J. Berg (Plaintiff’s MIL
Northern District of California
 United States District Court




                                  13   3) and Stauss (Plaintiff’s MIL 7). The court holds its ruling in abeyance with respect to Gibbs

                                  14   pending the court’s ruling on Plaintiff’s motion challenging Gibbs’ opinions.

                                  15          Pre-conviction arrests except for the 1/24/90 arrest that led to Caldwell’s OCC complaint:

                                  16   granted in part and denied in part. Defendants may elicit testimony about Plaintiff’s arrests for

                                  17   discharging a firearm because it is relevant to Crenshaw’s statement upon which the OCC

                                  18   complaint was sustained. The parties shall provide a proposed limiting instruction by 4/1/21. The

                                  19   motion is granted as to the other arrests. Defendants’ opposition did not provide a specific factual

                                  20   argument as to the relevance of any of these arrests and any minimal relevance is outweighed by

                                  21   undue prejudice.

                                  22          Purported gang affiliation: granted. The evidence supporting Plaintiff’s gang affiliation is

                                  23   vague and speculative. Defendants’ opposition did not provide a specific factual argument about

                                  24   the relevance of Plaintiff’s purported gang affiliation. Therefore, any minimal relevance is

                                  25   outweighed by undue prejudice.

                                  26          Prison records: The court adopts its prior rulings with respect to J. Berg (Plaintiff’s MIL

                                  27   3) and Stauss (Plaintiff’s MIL 7). The court will review and rule on the parties’ competing

                                  28   submissions regarding the prison classification system. The court holds its ruling in abeyance
                                                                                          6
                                         Case 4:12-cv-01892-DMR Document 717 Filed 03/23/21 Page 7 of 7




                                   1   with respect to Gibbs pending the court’s ruling on Plaintiff’s motion challenging Gibbs’ opinions.

                                   2          Post-conviction arrest for domestic violence: The court adopts its prior ruling with respect

                                   3   to J. Berg (Plaintiff’s MIL 3).

                                   4          Marijuana use: The court adopts its prior ruling with respect to J. Berg (Plaintiff’s MIL 3).
                                                                                                                ISTRIC
                                   5
                                                                                                           TES D      TC
                                                                                                         TA
                                   6          IT IS SO ORDERED.




                                                                                                                                O
                                                                                                    S




                                                                                                                                 U
                                                                                                   ED




                                                                                                                                  RT
                                                                                                                        DERED
                                   7   Dated: March 23, 2021




                                                                                               UNIT
                                                                                                                O OR
                                   8                                                                    IT IS S
                                                                                        ______________________________________




                                                                                                                                       R NIA
                                                                                                      Donna M. Ryu
                                   9
                                                                                                                          Ryu
                                                                                              United States Magistrate Judge
                                                                                                                         a M.




                                                                                               NO
                                                                                                                 onn
                                                                                                         Judge D




                                                                                                                                       FO
                                  10




                                                                                                 RT




                                                                                                                                   LI
                                  11                                                                    ER



                                                                                                   H




                                                                                                                                A
                                                                                                             N                     C
                                                                                                                               F
                                  12                                                                             D IS T IC T O
                                                                                                                       R
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
